Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/485,533 filed on 11/16/2020.
In the instant Amendment, claims 37, 52, and 56 has amended. Claims 1 – 36 has been cancelled. 
Claims 37 – 56 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 and 12/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 37 – 56 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 11/16/2020, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 37 – 38, 47 – 49, 51 and 52, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of  Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”).

Regarding claim 37, Ignatowicz discloses: “a method for detecting and monitoring defects in a sealing region of a container [see abstract: An apparatus for monitoring and detecting thermal sealing defects includes a thermal imager], the method comprising: 
imaging at least a part of the sealing region of the container using at least one imaging camera operative at a wavelength in the range of 0.01 μm - 14 μm [see para: 0013; A variety of suppliers make thermal imagers that might be suitable for this application. One common type of infrared camera is based on microbolometer technology and has a typical spectral response range of 7 to 14 microns]; 
Ignatowicz does not explicitly disclose: “wherein the imaging is performed 
identifying, based on at least one frame obtained from the imaging, a defect in at least part of the sealing region”.
However, Weinstein1 teaches: “wherein the imaging is performed [see page: 16; lines: 31 – 32; Defaulted product is typically and preferably indicted by an image showing the defect and/or a dedicated signal] [see page: 17; lines: 4 – 15; the method disclosed herein is performed during a manufacturing process line, at any manufacturing stage. The product may be conveyed on a process conveyer belt and analyzed by the system disclosed herein at any desired process stage. For example, the analysis may be performed before filling a container with material, to determine that the container is suitable for holding the product, after filling the container with the product, to determine that the level or amount of the product is in line with the pre-defined criteria, after placing desiccant units in the container and before sealing; after sealing to determine integrity of the seal or sealing mechanism. Any product determined to be default at the analyzed stage, is removed from the process line before any other process steps are performed thereon]; and 
identifying, based on at least one frame obtained from the imaging, a defect in at least part of the sealing region [see page: 12; lines: 7 – 16; In some embodiments, the integrity of the housing per se is to be determined. This includes, without being limited thereto, determining that the walls of the housing as well as its sealing are intact, without missing elements, cracks, or undesired additional elements. In some embodiments, the integrity of the housing comprises determining completeness, specifically, existence of defects in the layers forming the walls of a multi-layer bottle. The technology may be used to determine any deviation from an expected pattern, such as deviation from pre-determined transparency through the wall of a bottle, which may be indicative of the absence of a layer. The technology may be used to determine existence of an extra layer, or defect in thickness of a layer].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ignatowicz to add the teachings of Weinstein1 as above, in order to capture image during or after filling of the container with a filling material and prior to sealing of the container being completed and determining a defect in the sealing region based on at least one frame obtained from the imaging [see page: 16; lines: 31 – 32; page: 17; lines: 4 – 15].

Regarding claim 38, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8μm - 14 μm (LWIR); 3μm - 5.4 μm (MWIR); 1pm - 3 pm (SWIR); 0.9pm - 1.7 pm (NIR) or any combination thereof [see para: 0013; A variety of suppliers make thermal imagers that might be suitable for this application. One common type of infrared camera is based on microbolometer technology and has a typical spectral response range of 7 to 14 microns… A good compromise for the microbolometer camera is a region of 7.5 to 8.2 microns. However, with other types of cameras a region centered near 3.4 microns may work as well].

Regarding claim 47, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Furthermore, Ignatowicz discloses: “further comprising heating at least the sealing region of the container prior to the imaging thereof; thereby increasing an image contrast between the sealing region and the filling material [see para: 0016].

Regarding claim 48, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “further comprising cooling at least the sealing region of the container prior to the imaging thereof; thereby increasing an image contrast between the sealing region and the filling material [see para: 0016].

Regarding claim 49, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “further comprising heating or cooling the filling material prior to the imaging; thereby increasing an image contrast between the sealing region and the filling material [see para: 0016; In contrast, it is also true that some pixels will show a decrease in signal, due to the natural thermal decay that is occurring on the target. Such thermal decay is also present when the target is stationary. Therefore, sensing a decrease in signal may be an unreliable way of detecting motion].

Regarding claim 51, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ignatowicz discloses: “wherein the sealing of the container comprises heat sealing [see para: 0004; The press is clamped on the areas to be sealed and then heat is applied until the plastic components are fused together].

Regarding claim 52, claim 52 is rejected under the same art and evidentiary limitations as determined for the method of claim 37.

Regarding claim 53, claim 53 is rejected under the same art and evidentiary limitations as determined for the method of claim 38.

Claim 39, 41 – 42, 44, 45, 54 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of  Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of Weinstein et al. (US 2016/0054245 A1 and hereafter referred to as “Weinstein2”).

Regarding claim 39, Ignatowicz and Weinstein1disclose all the limitation of claim 38 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8 μm - 14 μm (LWIR)”.
However, Weinstein2 teaches: “wherein the imaging is performed at an Infra-Red (IR) wavelength in the range of 8 μm - 14 μm (LWIR) [see para: 0110; Un-cooled IR camera: Bird 384, 384.times.288 pixels, 25 .mu.m pitch, VOx, uncooled microbolometer detector, operating at LWIR (8-14 .mu.m)].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to imaging is performed at an Infra-Red (IR) wavelength based on the requirement [Weinstein2 see para: 0110].

Regarding claim 41, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the imaging is performed after the filling of the container with a filling material”.
However, Weinstein2 teaches: “wherein the imaging is performed after the filling of the container with a filling material [see para: 0008; This sealing process takes place after the container has been filled and capped].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to imaging is performed after the filling of the container with a filling material [Weinstein2 see para: 0008].

Regarding claim 42, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the method further comprises a second imaging of at least part of the sealing region at a wavelength in the range of 3 μm - 14 μm after the sealing of the container has been completed, and wherein the identifying of the defect in the sealing region is further based on the second imaging of the sealing region”.
However, Weinstein2 teaches: “wherein the method further comprises a second imaging of at least part of the sealing region at a wavelength in the range of 3 μm - 14 μm after the sealing of the container has been completed, and wherein the identifying of the defect in the sealing region is further based on the second imaging of the sealing region [see para: 0049; The container 110, is illustrated in an enlarged view in FIGS. 2A and 2B being shown in an open, unsealed configuration, i.e. no container cap over the opening (FIG. 2A) or closed and sealed configuration (FIG. 2B), namely, including a container cap over the container's opened top. In this non-limiting example, container 110 has a neck part 112 defined by a first cross section A, the neck part extending above body part 114 that is defined by a second cross section B. First cross sectional area A is smaller than the second cross sectional area B. Body part 114 provides an inner volume 116 for carrying a product. In this embodiment, the product is a pharmaceutical product illustrated as tablets 118. Neck part 112 ends with a container opening 120 as illustrated in FIG. 2A at container's top end 122].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to provide second imaging of at least part of the sealing region at a wavelength based on the required range after the sealing of the container has been completed and identifying of the defect in the sealing region based on the second imaging of the sealing region [Weinstein2 see para: 0049].

Regarding claim 44, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the container is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof”.
However, Weinstein2 teaches: “wherein the container is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof [see Fig. 2A- 2B].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to provide the container that is selected from the group consisting of: a canister; a blister package, a tube, a heat seal bag, pouch, sachet, bottle, or any combination thereof [Weinstein2 see Figures].

Regarding claim 45, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the container is a tube”.
	However, Weinstein2 teaches: “wherein the container is a tube [see Fig. 2A- 2B].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weinstein2 to provide container that can or may be a tube [Weinstein2 see Figures].

Regarding claim 54, claim 54 is rejected under the same art and evidentiary limitations as determined for the method of claim 39.

Regarding claim 55, claim 55 is rejected under the same art and evidentiary limitations as determined for the method of claim 42.

Regarding claim 56, claim 56 is rejected under the same art and evidentiary limitations as determined for the method of claim 39.

Claim 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of  Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of Radspieler (US 2018/0036144 A1).

Regarding claim 46, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the filling material is selected from the group consisting of: a liquid, a paste, a cream, a foam, or any combination thereof”.
However, Radspieler teaches: “wherein the filling material is selected from the group consisting of: a liquid, a paste, a cream, a foam, or any combination thereof [see para: 0398; It rather serves to ensure that the pressure vessel 1 or its pressure chamber DK is air-free after filling it with a liquid].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Radspieler to have filling material that is selected from the group consisting of a liquid, a paste, a cream, a foam, or any combination thereof [Radspieler see para: 0398].

Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of Futase (EP 3588065 A1).

Regarding claim 40, Ignatowicz and Weinstein1 disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the defect is a contamination, a cut, a deformation, a bulk an uneven temperature or any combination thereof”.
However, Futase teaches: “wherein the defect is a contamination, a cut, a deformation, a bulk an uneven temperature or any combination thereof [see para: 0009; As a first cause, when the elongated packaging film is folded in the widthwise direction and the side edges thereof are vertically sealed in a cylindrical form and then the packaging material is filled in the cylindrical packaging film, vertical wrinkles are easily generated by the deformation of the packaging film due to the weight of the packaging material].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Futase to identify defect is a contamination, a cut, a deformation, a bulk an uneven temperature or any combination thereof [Futase see para: 0009].

Claim 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of  Weida et al (US 2009/0159798 A1).

Regarding claim 43, Ignatowicz disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “wherein the imaging further comprises imaging at least the sealing region at a wavelength in the range of 0.01 μm - 0.4 μm (UV)”.
However, Weida teaches: “wherein the imaging further comprises imaging at least the sealing region at a wavelength in the range of 0.01 μm - 0.4 μm (UV) [see para: 0052; In alternative, non-exclusive embodiments, the WD reflector 344A can be used to control the fixed center wavelength of output beam 326 within the  MIR range to within approximately 0.1, 0.01, 0.001, or 0.0001 microns].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Weida to imaging at least the sealing region at a wavelength based on requirement range, basically it’s a design choice of the invention [Weida see para: 0052].

Claim 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatowicz et al. (US 2005/0286606 A1) in view of Weinstein et al. (WO 2014/195943 A1 and hereafter referred to as “Weinstein1”) and further in view of Kerr et al (US 2010/0018941 A1).

Regarding claim 43, Ignatowicz disclose all the limitation of claim 37 and are analyzed as previously discussed with respect to that claim.
Ignatowicz and Weinstein1 does not explicitly disclose: “further comprising illuminating the sealing region during or after the filling of the container; thereby increasing an image contrast between the sealing region and the filling material”.
However, Kerr teaches: “further comprising illuminating the sealing region during or after the filling of the container; thereby increasing an image contrast between the sealing region and the filling material [see para: 0023; The apparatus may include illumination means for illuminating the container in at least the sealing region].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ignatowicz to add the teachings of Weinstein1 as above, to further incorporate the teachings of Kerr to provide light sources for illuminating the sealing region during or after the filling of the container [Kerr see para: 0023].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Maggiore et al (US 2013/0278635 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/            Primary Examiner, Art Unit 2486